Citation Nr: 1712449	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right ankle degenerative joint disease.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and November 2010 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in January 2015.  

The Board notes that the January 2015 remand directives also requested that the Agency of Original Jurisdiction (AOJ) clarify matters associated with a March 2014 rating decision establishing a temporary total rating under the provisions of 38 C.F.R. § 4.30 related to right knee surgery.  An April 2015 rating decision found clear and unmistakable error in the March 2014 rating decision and implemented corrective action.  The Veteran was adequately notified of the determination and the Board finds no additional action is required.

The Veteran has not raised the matter of an extraschedular rating, and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  


FINDINGS OF FACT

1.  The evidence demonstrates the Veteran's service-connected right ankle degenerative joint disease is manifested by no more than marked limitation of ankle motion without evidence of ankylosis or impairment of the tibia and fibula with nonunion or malunion.

2.  The evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in February 2010 and September 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5262 provides a 40 percent rating for impairment of the tibia and fibula with nonunion and loose motion requiring a brace; a 30 percent rating with malunion and marked knee or ankle disability; a 20 percent rating with malunion and moderate knee or ankle disability; and a 10 percent rating with malunion and mild knee or ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  The Rating Schedule does not define the terms "marked," "moderate," and "mild," and VA evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

Diagnostic Code 5270 provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees; a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran contends, in essence, that a higher rating is warranted for his right ankle disability.  His increased rating claim was received by VA in January 2010.  A November 2010 lay statement provided in support of his appeal noted he appeared to experience severe pain and that he had a pronounced limp.

The pertinent evidence of record includes service treatment records noting he sustained an injury to the right ankle in January 1985 playing basketball.  VA examination in August 1998 included a diagnosis of right ankle degenerative joint disease.  An X-ray study revealed degenerative changes with old ossicles.  A May 2006 VA examination included diagnoses of bilateral ankle strain and degenerative changes to the ankles.  Range of motion studies revealed right ankle plantar flexion to 40 degrees and dorsiflexion to 9 degrees.  There was no pain on motion.

Private treatment records show the Veteran sustained a right ankle fracture in August 2009 during an occupational accident while cutting down a tree.  Records show he underwent open reduction internal fixation of the syndesmosis and medial and lateral malleoli.  Subsequent treatment reports noted continued problems and possible consideration for ankle fusion.

VA examination in March 2010 included diagnoses of right ankle degenerative joint disease and status post open reduction internal fixation right ankle with residual scars.  It was noted the Veteran reported symptoms including pain, weakness, stiffness, and swelling with flare-ups every day.  Range of motion studies revealed dorsiflexion to 7 degrees and plantar flexion to 11 degrees with an additional loss of 2 degrees of dorsiflexion after repetitive motion testing.  There was objective evidence of pain, edema, weakness, and tenderness on examination.  Gait was abnormal with a decreased stride length and a slight limp.  There was no evidence of ankylosis, abnormal weight bearing, or joint instability.  An associated scar was superficial and nontender.

VA examination in May 2012 included diagnoses of right ankle fracture status post open reduction internal fixation and osteoarthritis.  It was noted the Veteran reported symptoms including pain, swelling, popping, and cracking with flare-ups.  Range of motion studies revealed plantar flexion to 5 degrees with objective evidence of pain at that point and dorsiflexion 5 degrees with objective evidence of pain at that point.  Post-repetitive motion testing revealed plantar flexion to 10 degrees and dorsiflexion 5 degrees.  There was less movement than normal, excess fatigability, pain on movement, swelling, deformity, and interference with sitting, standing, and weight-bearing, but no additional limitation in motion following repetitive-use testing.  Muscle strength was normal and there was no evidence of ankylosis or joint instability.  His scars were not painful or unstable.  The examiner noted that the ankle condition impacted his ability to work with pain on standing or walking.  It was noted, however, that he had fractured his ankle while working at a winery in August 2009 and that the symptomology was difficult to separate in the right ankle regarding osteoarthritis versus ankle fracture.  X-ray studies revealed old internally fixed fractures of the distal fibular shaft and medial malleolus and moderate osteoarthritis at the tibiotalar joint.

VA examination in October 2012 included diagnoses of right ankle fracture status post open reduction internal fixation and osteoarthritis.  It was noted the Veteran reported symptoms including pain with flare-ups.  Range of motion studies revealed plantar flexion to 5 degrees with objective evidence of pain at 0 degrees and dorsiflexion 5 degrees with objective evidence of pain at 0 degrees.  Post-repetitive motion testing revealed plantar flexion to 5 degrees and dorsiflexion 5 degrees.  There was less movement than normal, excess fatigability, pain on movement, and swelling, but no additional limitation in motion following repetitive-use testing.  Muscle strength was normal and there was no evidence of ankylosis or joint instability.  His scars were not painful or unstable.  The examiner found that the Veteran's service-connected degenerative changes of the right ankle were not the cause of his traumatic injury in 2009.  Further, while the right ankle disorder made physical work difficult, it would not preclude sedentary work.

A December 2012 private medical opinion summarized the Veteran's right ankle treatment since August 2009 and found he had developed aggravation and acceleration of his degenerative joint disease with post-traumatic arthropathy directly attributable to his August 2009 injury.  The Veteran was considered to be at maximal medical improvement for further ongoing non-operative management of his right hindfoot impairment.  The physician stated the Veteran was totally disabled from August 2009 to December 2009.  

Based upon the evidence of the record, the Board finds the Veteran's service-connected right ankle degenerative joint disease is manifested by no more than marked limitation of ankle motion.  There is no evidence of any ankylosis or impairment of the tibia and fibula with nonunion or malunion.  There is likewise no probative or competent evidence of a more severe impairment to the service-connected disability.  The medical evidence of record adequately represents the extent of the Veteran's service-connected disability.  A schedular rating in excess of 20 percent is not warranted.


Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32.  Such was addressed in the aforementioned examinations.  The Board finds the overall evidence of record demonstrates no probative evidence of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The evidence shows the Veteran sustained traumatic injuries to his service-connected right ankle in August 2009.  The Court has held that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In that regard, the current medical findings as to the right ankle are shown to have been based upon consideration of all present symptoms, in essence, without distinction as to etiology.  

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  The Board also finds the assigned schedular ratings adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no basis for extraschedular discussion in this matter.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  Service connection is established for lumbar spine degenerative disc disease (20 percent), right ankle degenerative joint disease (20 percent), left knee degenerative joint disease status post medial meniscectomy (10 percent), left ankle degenerative joint disease (10 percent), right foot degenerative joint disease (10 percent), left foot degenerative joint disease (10 percent), left elbow olecranon spur (0 percent), and right index finger laceration scar (0 percent).  His compensable service-connected disabilities all affect a single body system, orthopedic disorders, and his combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.16(a)(3).

The Veteran has asserted that he is unemployable as a result of disabilities to his knees and right ankle.  He reported he last worked in September 2009 and that he had completed two years of college education.  He noted he had training in electronics from 1974 to 1991.  In statements in support of his claim he reported experiencing pain and difficulty walking.  Correspondence received by VA in October 2012, in essence, noted the Veteran was self-employed during an identified period of occupational activities from 2006 to 2009.

The Board finds that the evidence demonstrates the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  It is acknowledged that the October 2012 VA examiner found that the Veteran was unemployable as a result of a nonservice-connected traumatic fracture to the right ankle in 2009 and that his service-connected degenerative changes of the right ankle were not the cause of his traumatic injury in 2009.  However, it was further noted that the right ankle disability would not preclude sedentary work.  The examiner found that the right ankle disorder would make physical work difficult, but also determined that the Veteran's service-connected disabilities, individually or collectively, did not render him unable to secure and maintain substantially gainful employment.

Additionally, although a brief submitted in support of the appeal and added to the record in November 2014 asserted a higher rating was warranted for a foot disorder under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284, the Board finds an adequate increased rating claim as to a foot disability was neither raised nor developed for appellate review.  See 38 C.F.R. § 3.151 (2016).  The Board further finds that the Veteran has provided no specific evidence as to this matter and that a comprehensive review of the evidence, overall, is not indicative of an increased foot disability.  The degree of occupational impairment due to his service-connected disabilities are found to be adequately demonstrated by the evidence and ratings of record.  Therefore, entitlement to a TDIU is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for right ankle degenerative joint disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


